          Case 17-33367-jal                 Doc       Filed 07/08/20           Entered 07/08/20 16:45:12                  Page 1 of 5
 Fill in this information to identify the case:

 Debtor 1          Richard  Riddell
                   __________________________________________________________________

 Debtor 2              Barbara  Riddell
                       ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Western District      of __________
                                                          of Kentucky
                                                      District

 Case number           3:17-bk-33367-jal
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                           12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                               U.S. Bank Trust, N.A.,
                    as Trustee of Bungalow Series III Trust
 Name of creditor: _______________________________________                                                      1-1
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          4 ____
                                                        ____ 1 ____
                                                                 2 ____
                                                                     7              Must be at least 21 days after date       08/01/2020
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                402.45
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                      37.69
                   Current escrow payment: $ _______________                      New escrow payment:                    36.31
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q No
      q Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                   attached, explain why: _______________________________________________________________________________
                   __________________________________________________________________________________________________

                   Current interest rate:        _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                              page 1
           Case 17-33367-jal                   Doc            Filed 07/08/20           Entered 07/08/20 16:45:12                  Page 2 of 5


Debtor 1         Richard    Riddell
                 _______________________________________________________                       Case number         3:17-bk-33367-jal
                                                                                                             (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û /s/ Michelle R. Ghidotti-Gonsalves, Esq.
     _____________________________________________________________
     Signature
                                                                                               Date     07/08/2020
                                                                                                        ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves, Esq.
                    _________________________________________________________                  Title   Agent  for Secured Creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                           bknotifications@ghidottigberger.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 2
Case 17-33367-jal     Doc      Filed 07/08/20   Entered 07/08/20 16:45:12       Page 3 of 5

                                                                CASE NO.: 3:17-bk-33367-jal


                                  CERTIFICATE OF SERVICE
           On July 8, 2020, I served the foregoing document described as Notice of Mortgage
     Payment Change on the following individuals by electronic means through the Court’s
     ECF program:
     DEBTOR(S) COUNSEL(S)

     Micah Daniels          micah.daniels@thatlawlady.com,
                            karen.smythe@thatlawlady.com, micada7@gmail.com,
                            matt@mattgoldenlaw.com

     TRUSTEE/TRUSTEE(S) COUNSEL(S)

     William W. Lawrence            ECF@louchapter13.com, ecf.bk.westky@gmail.com

     Charles R. Merrill             ustpregion08.lo.ecf@usdoj.gov

             On July 8, 2020, I served the foregoing documents described as Notice of Mortgage
     Payment Change on the following individuals by depositing true copies thereof in the
     United States mail at North Miami Beach, FL enclosed in a sealed envelope, with postage
     paid, addressed as follows:

      Debtor                                          Joint Debtor
      Richard Riddell                                 Barbara Riddell
      4208 Wisteria Landing Circle, #104              4208 Wisteria Landing Circle, #104
      Louisville, KY 40218                            Louisville, KY 40218


            I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct.
                                                        /s/ Ricardo Becker
                                                            Ricardo Becker
                                                                                                                 PAGE 1 OF 2
           Case 17-33367-jal          Doc          Filed 07/08/20         Entered 07/08/20 16:45:12 Page 4 of 5
                                                                                             Annual Escrow Account
                                                                                              Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                          ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                        004      1461014127_ESCROWDISCSTMT_200625

                                                                                DATE: 06/25/20

                                              47
           BARBARA H RIDDELL                                                    PROPERTY ADDRESS
           4208 WISTERIA LANDING CIRCLE                                         4208 WISTERIA LANDING
           LOUISVILLE, KY 40218                                                 UNIT 104
                                                                                LOUISVILLE, KY 40218


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 08/01/2020
THROUGH 07/31/2021.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 08/01/2020 TO 07/31/2021 ---------
COUNTY TAX                                                        $435.81
TOTAL PAYMENTS FROM ESCROW                                        $435.81
MONTHLY PAYMENT TO ESCROW                                          $36.31
          ------ ANTICIPATED ESCROW ACTIVITY 08/01/2020 TO 07/31/2021 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW                 DESCRIPTION               ANTICIPATED             REQUIRED

                                                      STARTING BALANCE -->             $2,903.84                   $326.88
AUG             $36.31                                                                 $2,940.15                   $363.19
SEP             $36.31                                                                 $2,976.46                   $399.50
OCT             $36.31                                                                 $3,012.77                   $435.81
NOV             $36.31                                                                 $3,049.08                   $472.12
DEC             $36.31                 $435.81 COUNTY TAX                         L1-> $2,649.58          L2->      $72.62
JAN             $36.31                                                                 $2,685.89                   $108.93
FEB             $36.31                                                                 $2,722.20                   $145.24
MAR             $36.31                                                                 $2,758.51                   $181.55
APR             $36.31                                                                 $2,794.82                   $217.86
MAY             $36.31                                                                 $2,831.13                   $254.17
JUN             $36.31                                                                 $2,867.44                   $290.48
JUL             $36.31                                                                 $2,903.75                   $326.79
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $2,576.96.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                     $366.14
ESCROW PAYMENT                                                                       $36.31
NEW PAYMENT EFFECTIVE 08/01/2020                                                    $402.45
YOUR ESCROW CUSHION FOR THIS CYCLE IS $72.62.




                                  ********** Continued on reverse side ************




           Our records indicate that you have filed for Bankruptcy protection. As a result of your
           Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
           from calculation of your analysis, and they are now reflected as amounts due within your
           pre-petition arrearage. This Escrow Analysis Statement was prepared under the
           assumption that all escrow payments have been made in the amount required each
           month. The surplus funds indicated above are not an accurate reflection of your escrow
           account because no surplus funds will exist until all amounts are received towards your
           pre-petition arrearage.
                                                                                                                                                                                                 PAGE 2 OF 2
                       Case 17-33367-jal                           Doc Filed 07/08/20 Entered 07/08/20 16:45:12                                                                    Page 5 of 5
                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 08/01/2019 AND ENDING 07/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 08/01/2019 IS:
   PRIN & INTEREST                                                                                                                          $366.14
   ESCROW PAYMENT                                                                                                                            $37.69
   BORROWER PAYMENT                                                                                                                         $403.83
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                             $339.22                      $1,686.75
   AUG                $37.69                      $151.67          *                                                                                                           $376.91            A->       $1,838.42
   SEP                $37.69                      $276.96          *                                                                                                           $414.60                      $2,115.38
   OCT                $37.69                      $159.48          *                                                                                                           $452.29                      $2,274.86
   NOV                $37.69                      $314.65          *                                           $435.81 * COUNTY TAX                                            $489.98                      $2,153.70
   DEC                $37.69                      $159.48          *               $452.29                               COUNTY TAX                               T->           $75.38                      $2,313.18
   JAN                $37.69                      $197.17          *                                                                                                           $113.07                      $2,510.35
   FEB                $37.69                       $91.97          *                                                                                                           $150.76                      $2,602.32
   MAR                $37.69                       $37.69                                                                                                                      $188.45                      $2,640.01
   APR                $37.69                       $37.69                                                                                                                      $226.14                      $2,677.70
   MAY                $37.69                       $75.38          *                                                                                                           $263.83                      $2,753.08
   JUN                $37.69                        $0.00                                                                                                                      $301.52                      $2,753.08
   JUL                $37.69
                  __________                        $0.00
                                               __________                    __________                  __________                                                            $339.21                      $2,753.08
                        $452.28                  $1,502.14                         $452.29                     $435.81


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $75.38. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $1,838.42.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
